Citation Nr: 9933265	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-08 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for schizoaffective disorder.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran served on active duty from January 5, 1988 to 
February 18, 1988.  

The current appeal arose from a November 1997 Hearing Officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The Hearing Officer 
granted entitlement to service connection for schizoaffective 
disorder evaluated as 50 percent disabling effective from 
December 4, 1995, date of receipt of claim.  

The January 1998 notice of disagreement with the above 
determination shows that it was not limited to the evaluation 
of 50 percent assigned for the psychiatric disability, but 
also included the effective date of the grant of service 
connection, a contention reiterated in June 1998.  

The statement of the case issued by the RO in response to the 
notice of disagreement was limited to the evaluation assigned 
for the psychiatric disability.  Subsequent supplemental 
statements of the case did not address the issue of the 
effective date of the grant of service connection.

In September 1998 the RO denied the veteran's claim of 
entitlement to a TDIU.  

In September 1999, it was reported that the veteran's 
representative, a private attorney, had died and the veteran 
was given the opportunity to appoint a new representative.  
In September 1999, the veteran appointed the new 
representative as is shown on the title page.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claims of entitlement to 
an increased evaluation for schizoaffective disorder and a 
TDIU are "well grounded" within the meaning of the statute 
and judicial construction.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
Board notes that the veteran's claims are well-grounded based 
upon his assertions that his service-connected 
schizoaffective disorder has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.

Following a preliminary review of the record, the Board notes 
that additional development is needed in order to supplement 
the record with sufficient evidence to enable the Board to 
render a determination as to the remaining issues on appeal.

Specifically, the Board notes that in a report of an 
authorized VA psychiatric examination in July 1998, without 
benefit of review of the veteran's claims folder, the 
examining psychiatrist reported the veteran's medical history 
to include continued ongoing outpatient treatment for 
schizophrenia.  

The record in this case appears to be silent for any 
pertinent treatment records after approximately late 1996, 
nor is there any indication that the RO attempted to obtain 
such treatment records.  

The record shows that the veteran had thirteen 
hospitalizations from 1988 to 1995, and has been in receipt 
of outpatient treatment since then to the present.

As there appears to be pertinent outstanding psychiatric 
treatment records dating from late 1996 to the present that 
may be beneficial to the veteran's claims, the case must be 
remanded to the RO, in order to obtain any such outstanding 
psychiatric records prior to appellate consideration.

Importantly, the Board notes that during the appellate period 
the schedular criteria for evaluation of psychiatric 
disabilities were changed, effective November 7, 1996. The 
Court has held in Massey v. Brown, 7 Vet. App. 204 (1994), 
that in psychiatric rating cases, the examination findings 
must be correlated to the pertinent rating criteria.  

The Board is of the opinion that the RO should afford the 
veteran a comprehensive VA psychiatric examination with 
supplemental psychological tests in order to determine the 
current nature, extent and degree of severity under the 
previous and amended criteria due solely to his service-
connected schizoaffective disorder in compliance with the 
standards enumerated in Massey.  Moreover, the psychiatric 
examiner should be provided with the veteran's claims file 
for review prior to and during the examination.  

Also, with respect to the issue of entitlement to an 
effective date earlier than December 4, 1995, for entitlement 
to a 50 percent evaluation for schizophrenia, the Board notes 
that when there has been an initial RO adjudication of a 
claim and an NOD has been filed as to its denial, thereby 
initiating the appellate process, the claimant is entitled to 
a SOC, and the RO's failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO failed to issue a SOC with regard to such 
issue in this case. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran and his representative 
should be furnished an SOC regarding the 
issue of entitlement to an effective date 
earlier than December 4, 1995, for the 
grant of service connection for 
schizoaffective disorder.  They should be 
given the opportunity to respond thereto 
as well as instructed as to the 
requirement of filing a VA Form 9 (Appeal 
to Board of Veterans Appeals) if 
appellate review is desired.

3.  The RO should contact the veteran 
and/or his representative and request 
that he/they provide the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for his 
psychiatric disability, particularly 
since 1996.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's compete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the 
veteran's/representative's response, the 
RO should secure any outstanding VA 
treatment records.

4.  The RO should ascertain whether the 
veteran is in receipt of disability 
benefits from the Social Security 
Administration (SSA).  




If it is determined that the veteran is 
in receipt of SSA disability benefits, 
the RO should obtain from that agency the 
records pertinent to his claim as well as 
the records relied upon concerning that 
claim.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.

5.  The RO should arrange for a VA 
special psychiatric examination in order 
to ascertain the nature and extent of 
severity of the veteran's service-
connected schizoaffective disorder.  

The entire claims folder, copies of the 
previous and revised criteria for rating 
psychiatric disorders and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be conducted.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by his schizoaffective disorder.  If 
there are other psychiatric disorders 
found, in addition to the schizoaffective 
disorder, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.


If a psychiatric disorder(s) other than 
the schizoaffective disorder is or are 
found on examination, the examiner should 
offer an opinion as to whether any such 
disorder is causally or etiologically 
related to the service-connected 
schizoaffective disorder, and, if not so 
related, whether the veteran's 
schizoaffective disorder has any effect 
on the severity of any other psychiatric 
disorder.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's schizoaffective disorder.

The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
as it relates to the veteran's 
schizoaffective disorder.  It is 
imperative that the examiner include a 
definition of the numerical code 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of 
schizoaffective disorder is changed 
following evaluation, the examiner should 
state whether the new diagnosis 
represents progression of the prior 
diagnosis, or development of a new and 
separate condition.  The examiner must be 
requested to express an opinion as to the 
impact of the veteran's schizoaffective 
disorder on his ability to obtain and 
retain substantially gainful employment, 
and whether in fact such disorder has 
rendered the veteran unable to obtain and 
retain substantially gainful employment.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.




6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 50 
percent for schizoaffective disorder with 
application of both the previous and 
amended criteria for rating psychiatric 
disorders which became effective November 
7, 1996 with application Rhodan v. West, 
12 Vet. App. 55 (1998).  

The RO should document its consideration 
of whether "staged ratings" for the 
veteran's schizoaffective are warranted 
in view of Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO should consider 
whether an increased evaluation for 
schizoaffective disorder on an 
extraschedular basis is warranted 
pursuant to the criteria of 38 C.F.R. § 
3.321 (b)(1)( 1999).

If the benefits sought on appeal, for which a timely notice 
of disagreement and substantive appeal have been filed, are 
not granted to the veteran's satisfaction, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is so notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


